Citation Nr: 0422888	
Decision Date: 08/19/04    Archive Date: 08/24/04

DOCKET NO.  00-17 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for cerebrovascular 
accidents, claimed as secondary to service-connected 
hypertension, for the purpose of accrued benefits.  

2.  Entitlement to service connection for the cause of the 
veteran's death.  

3.  Entitlement to Department of Veterans Affairs benefits 
under the provisions of Title 38, U.S.C.A., Chapter 35, 
Survivors' and Dependents' Educational Assistance.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  After an August 1998 Board decision remanded claims 
of service connection for hypertension/arteriosclerotic heart 
disease, claimed as secondary to PTSD, and an increased 
rating for PTSD, rated 30 percent disabling, the veteran 
underwent VA examinations in March 1999 and April 1999, but 
died on June [redacted], 1999.  As a matter of law, veterans' claims 
do not survive their deaths.  See Zevalkink v. Brown, 102 
F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. 
App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 
47 (1994).  However, the veteran's survivor may pursue the 
claim for the purpose of accrued benefits, as the appellant, 
widow of the veteran, has done in this case, as well as for 
entitlement to service connection for the cause of the 
veteran's death.  

In a May 2001 decision, the Board granted service connection 
for hypertension, as secondary to post-traumatic stress 
disorder (PTSD); denied a disability rating in excess of 30 
percent for PTSD, for the purpose of accrued benefits; denied 
service connection for the cause of the veteran's death; and 
denied entitlement to Chapter 35 benefits.  The appellant 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  

In a December 2003 Order, the Court remanded to the Board the 
issues of service connection for cerebrovascular accident, as 
secondary to service-connected hypertension, and service 
connection for the cause of the veteran's death.  The Court 
found that the Board erred in not considering whether the 
veteran's strokes were secondarily related to service-
connected hypertension and that the Board had failed to 
correctly apply 38 C.F.R. § 3.312 to the facts of the 
appellant's claim pertaining to the cause of the veteran's 
death.  The Court's Order did not address the issue of 
entitlement to VA benefits under Chapter 35, however, 
inasmuch as that issue flows from the issues on remand, 
consideration of that issue will also be addressed in the 
Board's decision.  The denial of a disability rating in 
excess of 30 percent for PTSD, for accrued purposes, was not 
addressed in the Court's Order and, likewise, will not be 
addressed in this Board decision.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  The veteran's death certificate reports he died in June 
1999 at 75 years of age; the immediate cause of death is 
listed as end stage CVA (cardiovascular accident), of years 
duration; no contributory disease was listed; and no autopsy 
was performed.  

3.  At the time of the veteran's death, he was service 
connected for PTSD, rated 30 percent disabling; post-
operative residuals of an appendix operation, rated 
noncompensably disabling; and hemorrhoids, rated 
noncompensably disabling.  

4.  In a May 2001 decision, the Board granted service 
connection for hypertension/arteriosclerotic heart disease, 
secondary to PTSD, for the purpose of accrued benefits.  

5.  There is medical opinion of record that the veteran's 
strokes were aggravated by service-connected hypertension.  

6.  There is medical opinion of record that the veteran's 
service-connected hypertension caused, hastened or 
contributed substantially or materially to the veteran's 
death.  

7.  The appellant is the surviving spouse of the veteran; the 
veteran's death was the result of a service-connected 
disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for cerebrovascular 
accident, as secondary to hypertension, have been met for the 
purpose of accrued benefits.  38 C.F.R. § 3.310(a) (2003) and 
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

2.  A service-connected disability caused, hastened or 
contributed substantially or materially to the veteran's 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2003).  

3.  The criteria for eligibility for VA's survivors' and 
dependents' educational assistance benefits under Title 38, 
U.S.C.A. have been met.  38 U.S.C.A. §§ 3500, 3501 (West 
2002); 38 C.F.R. §§ 3.807, 21.3020, 21.3021 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA is applicable in this case.  The Act and 
implementing regulations essentially provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  
In the recently decided case of Pelegrini v. Principi, (No. 
01-944, June 24, 2004), referred to as Pelegrini II, the 
Court held that the revised notice requirements in 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3,159(b)(1), apply to 
cases pending before VA on November 9, 2000, the date of the 
VCAA's enactment, even if the initial AOJ decision was issued 
before that date, and that the statute and regulation provide 
that, before an initial unfavorable AOJ decision is issued on 
a claim, a claimant must be given notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  

However, the Court also recognized that, where, as in the 
case at hand, that notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
such notice specifically complying with section 
5103(a)/§ 3.159(b)(1) because an initial AOJ adjudication had 
already occurred.  Instead, the claimant has the right on 
remand to VCAA content-complying notice and proper subsequent 
VA process.  In so doing, the Court noted that it was neither 
explicitly nor implicitly requiring the voiding or 
nullification of any AOJ action or decision, and the claimant 
is entitled on remand to VCAA-content-complying notice.  
Pelegrini II.

In addition, other recent decisions of the United States 
Court of Appeals for the Federal Circuit, as well as the 
United States Court of Appeals for Veterans Claims, have 
further addressed shortcomings of VA in its application of 
the VCAA.  

Nonetheless, in light of the Board's grant of the appellant's 
claim, a remand to the RO to ensure compliance with the 
provisions of the VCAA would serve no purpose.  See Bernard 
v. Brown, 4 Vet. App 384 (1993).  Under the particular 
circumstances in the case at hand, the Board concludes that, 
if there has been any noncompliance with the VCAA, such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 
753 F.2d 1349, 1352 (5th Cir. 1985).  


Accrued Benefits

Periodic monetary benefits authorized under laws administered 
by the VA to which a payee was entitled at the payee's death 
under existing ratings or decisions, or those based on 
evidence in the file at the date of death (emphasis added), 
and due to the payee but unpaid for a period not to exceed 
two years prior to the last date of entitlement will, upon 
the death of the payee, be paid, in the following order, to 
(1) the payee's spouse, children, or dependent parent(s); (2) 
upon the death of a surviving spouse or remarried surviving 
spouse, to the veteran's children; (3) upon the death of a 
child, to the surviving children of the veteran entitled to 
death pension, compensation, or dependency and indemnity 
compensation; and (4) in all other cases, only so much of the 
accrued benefit may be paid as may be necessary to reimburse 
the person who bore the expense of last sickness or burial.  
See 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000.  

In order for a claimant to be entitled to accrued benefits, 
the veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision.  See 38 U.S.C.A. §§ 5101(a), 
5121(a); see also Jones v. West, 136 F.3d 1296 (Fed. Cir. 
Feb. 11, 1998).  

In the case at hand, the veteran died in June 1999 and, at 
the time of his death, he had a pending claim for a 
disability rating in excess of 30 percent for PTSD and a 
claim for entitlement to service connection for 
hypertension/arteriosclerotic heart disease, claimed as 
secondary to PTSD.  In November 1999, the appellant, as 
surviving spouse of the veteran, filed her claim for accrued 
benefits.  

An accrued benefits claim is, under the law, a derivative of, 
and separate from, the veteran's claim.  See Jones v. West, 
136 F.3d 1296 (Fed. Cir. 1998) (a survivor's accrued benefits 
claim derives from the veteran's having had a claim pending 
at date of death).  See also Zevalkink, 6 Vet. App. at 489-
90, aff'd 102 F.3d 1236 (Fed. Cir. 1996) (an accrued benefits 
claimant basically has the right to stand in the shoes of the 
veteran and pursue his claim after his death).  Hence, in 
connection with its consideration of this appeal, the Board 
will adjudicate the claim of service connection for CVA as 
secondary to service-connected hypertension, on the basis of 
the evidence that was actually or constructively of record at 
the time of the veteran's death June 1999.  

In general, under the applicable VA law and regulations, 
service connection may be granted if the weight of the 
evidence establishes that a disability was incurred in or 
aggravated by active military service.  See 38 U.S.C.A. 
§§1110,1131; 38 C.F.R. §3.303(a).  Notwithstanding the lack 
of a diagnosis in service, service connection may be granted 
for any disease diagnosed after discharge when all of the 
evidence, including that pertaining to service, establishes 
that the disease was incurred in service.  See 38 U.S.C.A. 
§ 1113(b); 38 C.F.R. § 3.303(d); see also Cosman v. Principi, 
3 Vet. App. 503, 505 (1992).  

The Board notes that a disability that is proximately due to, 
or results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a).  Section 
3.310(a) has been interpreted as authorizing a grant of 
service connection for disability caused by a service-
connected disability, and for the degree of additional 
disability resulting from aggravation of a nonservice-
connected disability by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

At this point, the Board notes, by history, that the veteran 
had had several CVA's after military service due to an 
arteriovenous malformation within his brain that had 
preexisted service.  The Board denied service connection for 
residuals of a CVA in October 1970 and the Board denied 
reopening of that claim in July 1988 and again in October 
1991.  The 1991 decision was upheld on appeal to the Court in 
September 1993.  

The Board, in its May 2001 decision, granted service 
connection for hypertension, as secondary to PTSD, for the 
purpose of accrued benefits.  The appellant is claiming 
service connection for the veteran's CVA's, but not as having 
been incurred in or aggravated in service; rather, she 
maintains that the service-connected hypertension aggravated 
or proximately caused his CVA's.  

In February 1989 a non-VA neurologist, E.H., Jr., M.D., 
stated that, based on information provided him, it is likely 
that an arteriovenous malformation would have been aggravated 
by stress or fatigue.  

In a February 1989 medical statement from the Director, 
Neurological Consultation Clinic, Johns Hopkins Medical 
Center, D.B., M.D., offered that a vascular malformation in 
the right cerebral area could be aggravated by stress and 
fatigue over a prolonged time.  Cerebral malformations did 
cause migraine-type headaches (which the veteran had alleged 
that he had, beginning in service) and these, in turn, could 
be aggravated by stress and fatigue.  

In May 1989 L. E., M.D., who treated the veteran at a non-VA 
arthritis clinic, reviewed the veteran's medical file, and 
some other related medical correspondence concerning the 
veteran, since the time the veteran served in the military in 
the 1940's and, to the best of the physician's abilities, it 
was his opinion that the veteran's complaints may have been 
partially related to stress and/or fatigue that was common 
during the war.  

Evidence received in June 1990 from the American Academy of 
Neurologists indicates that CVA's could have diverse causes, 
but the most common cause was hypertension, which, in turn, 
was commonly regarded as subject to aggravation by 
environmental stress.  Rupture of aneurysms or vascular 
malformations were a common cause of strokes and could be 
aggravated by hypertension or trauma.  The article was of a 
general nature and did not specifically discuss the veteran's 
case.

On completion of the veteran's March 1999 VA cardiovascular 
examination, the physician diagnosed hypertension, controlled 
by medication; coronary artery disease, second to tobacco 
abuse, alcohol abuse, hypertension, and hypercholesterolemia; 
history of strokes, secondary to tobacco abuse, ethanol 
abuse, hypertension, and hypercholesterolemia; and PTSD.  The 
examining physician offered that stress can cause an increase 
in heart rate and blood pressure, but is likely a minor 
factor contributing to the veteran's coronary artery disease 
and strokes considering that the veteran does have a history 
of hypertension, hypercholesterolemia, and tobacco and 
alcohol abuse.  Hence, in the physician's opinion, the PTSD 
did not aggravate or intensify the veteran's symptoms of 
hypertension and atherosclerotic heart disease.  

Upon completion of the veteran's March 1999 VA psychiatric 
examination, the examining psychiatrist diagnosed PTSD, which 
had caused moderate to severe occupational and social 
dysfunction.  He further offered that it was believable that 
PTSD could contribute to increased hypertension, but it would 
not be considered the sole contributor, secondary to the 
veteran's multiple medical conditions, and, therefore, it 
would be believed to contribute approximately 5% to his 
present hypertension and has little contribution to his 
arterial sclerosis.  

Following VA psychological testing in April 1999, the 
examiner offered that individuals who have stress reactions 
frequently develop, or at higher risk to develop, coronary 
sequela.  In themselves, however, PTSD symptomatology are 
unlikely to have affected an arteriosclerotic heart 
pathology.  They might have been associated with 
hypertension, which could have precipitated the CVA's; 
however, it is as likely that it was the nonservice-connected 
arteriosclerotic process that might have been responsible for 
ultimately the CVA's.  

The benefit of the doubt doctrine is a unique standard of 
proof that applies in decisions on claims for veterans' 
benefits.  Unlike other claimants and litigants in other 
matters, pursuant to 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102, a claimant is entitled to the benefit of the doubt 
when there is an approximate balance of positive and negative 
evidence.  Also, the benefit of the doubt rule does not shift 
from the claimant to the VA the initial burden to submit a 
facially valid claim.  When all evidence is assembled, VA is 
then responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-56 (1991).  

Review of the record shows that there are competent medical 
opinions to the effect that both hypertension and 
cardiovascular disease contributed to the veteran's fatal 
CVA's.  The last sentence of the April 1999 opinion was that 
it was as likely that cardiovascular disease caused the 
stroke but, conversely, this means that it was also equally 
as likely that hypertension caused the veteran's strokes.  
The veteran is service connected for hypertension.  Under the 
circumstances of this case, and with resolution of all 
reasonable doubt in the appellant's favor, the Board must 
conclude that the veteran's CVA's were secondarily related to 
the veteran's service-connected hypertension.  Hence, since 
the CVA's were aggravated by the veteran's hypertension, 
service connection for CVA's is warranted for the purpose of 
accrued benefits.  

Service Connection Death

Dependency and indemnity compensation (DIC) may be awarded to 
a surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  See 
38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a); see also 38 U.S.C.A., 
Chapter 11.  

Generally, the death of a veteran is service connected if 
"the death resulted from a disability incurred or aggravated 
[ ] in the line of duty in the active military, naval, or air 
service."  See 38 U.S.C.A. § 101(16); 38 C.F.R. § 3.1(k).  A 
service-connected disability may be either the principal or a 
contributory cause of death.  See 38 C.F.R. § 3.312(a).  A 
disability is the principal cause of death if it was the 
immediate or underlying cause of death, or it was 
etiologically related to the death.  See 38 C.F.R. § 
3.312(b).  A disability is a contributory cause of death if 
it contributed substantially, or materially, to the cause of 
death; combined to cause death; or aided or lent assistance 
to producing death.  See 38 C.F.R. § 3.312(c).  

In the case at hand, the veteran's death certificate shows 
that he died of end stage CVA of years duration.  As noted 
earlier in this decision, the Board has granted service-
connection for CVA, as secondary to service-connected 
hypertension, for the purpose of accrued benefits.  Since the 
medical evidence shows that the veteran died from a service-
connected disability, entitlement to service connection for 
the cause of the veteran's death is granted.  

Chapter 35 Benefits

Chapter 35, Survivors' and Dependents' Educational Assistance 
is a program of education or special restorative training 
that may be authorized for an eligible person, such as a 
surviving spouse, if the applicable criteria are met.  
See 38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. §§ 21.3020, 21.3021.  

Basic eligibility for certification of Chapter 35 benefits 
exists if the veteran:  (1) was discharged from service under 
conditions other than dishonorable, or died in service; and  
(2) has a permanent total service-connected disability; or  
(3) a permanent total service connected disability was in 
existence at the date of the veteran's death; or  (4) died as 
a result of a service-connected disability; or, if a 
serviceperson  (5) is on active duty as a member of the Armed 
forces and is, and, for a period of more than 90 days, has 
been listed by the Secretary concerned as missing in action, 
captured in line of duty by a hostile force, or forcibly 
detained or interned in line of duty by a foreign government 
or power.  Service connected disability or death must have 
been the result of active military, naval, or air service on 
or after April 21, 1898.  See 38 C.F.R. § 3.807.  

In this case, since the veteran was discharged from service 
under conditions other than dishonorable and medical evidence 
shows that he died of a service-connected disability, 
pertinent criteria for basic eligibility for Chapter 35 
benefits are met.  Hence, entitlement to Chapter 35 benefits 
are granted.  


ORDER

Service connection for cerebrovascular accident, as secondary 
to hypertension, for the purpose of accrued benefits, is 
granted, subject to applicable laws and regulations governing 
the award of monetary benefits.  

Service connection for the cause of the veteran's death is 
granted.  

Department of Veterans Affairs benefits under the provisions 
of Title 38, U.S.C.A., Chapter 35, Survivors' and Dependents' 
Educational Assistance, are granted.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



